CLASS A COMMON STOCK WARRANT AGREEMENT

THESE SECURITIES HAVE NOT BEEN REGISTERED WITH THE UNITED STATES SECURITIES AND
EXCHANGE COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE PURSUANT TO AN
EXEMPTION FROM REGISTRATION UNDER REGULATION D PROMULGATED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED (THE "ACT"). THIS WARRANT SHALL NOT CONSTITUTE AN OFFER
TO SELL NOR A SOLICITATION OF AN OFFER TO BUY THE SECURITIES IN ANY JURISDICTION
IN WHICH SUCH OFFER OR SOLICITATION WOULD BE UNLAWFUL. THE SECURITIES ARE
"RESTRICTED" AND MAY NOT BE RESOLD OR TRANSFERRED EXCEPT AS PERMITTED UNDER THE
ACT PURSUANT TO REGISTRATION OR EXEMPTION THEREFROM.

COMMON STOCK PURCHASE WARRANT

No. 2006-A___

Issue Date: February 10, 2006

To Purchase Shares of Common Stock, no par value ("Common Stock")
of
Analytical Surveys, Inc.

THIS CERTIFIES that, for value received, __________________, a
__________________________ (the "Purchaser" or "Holder") is entitled, upon the
terms and subject to the conditions hereinafter set forth, at any time after six
(6) months from the Issue Date (the "Starting Date")and on or prior to 5:00 p.m.
EST on the date that is three (3) years after the effective date of the
registration statement (the "Registration Statement") referred to in the certain
Term Sheet, dated February 10, 2006 (the "Term Sheet"), entered into between the
Company and the Purchaser (the "Termination Date"), but not thereafter, to
subscribe for and purchase from Analytical Surveys, Inc., a Colorado corporation
(the "Company"):

___________________ (_____________) shares of Common Stock (the "Warrant
Shares") at a price per share equal to One and 34/100 Dollars ($1.34) (the
"Exercise Price").

This Warrant is being issued in connection with the certain Subscription
Agreement, dated February 10, 2006 (the "Subscription Agreement"), entered into
between the Company and the Purchaser in connection with and as part of a
$760,000 offering by the Company of shares of Series A Convertible Preferred
Stock, together with Class A Warrants and Class B Warrants (the "Offering").
Capitalized terms used herein and not otherwise defined shall have the meaning
ascribed thereto in the Subscription Agreement and the exhibits thereto.

1. Title to the Warrant. Prior to the expiration hereof and subject to
compliance with applicable laws, this Warrant and all rights hereunder are
transferable, in whole or in part, at the office or agency of the Company by the
Holder hereof in person or by duly authorized attorney, upon surrender of this
Warrant together with (a) the Notice of Exercise, attached hereto as Annex A,
properly endorsed, and (b) any other documentation reasonably necessary to
satisfy the Company that such transfer is in compliance with all applicable
securities laws. The term "Holder" shall refer to the Purchaser or any
subsequent transferee of this Warrant.

2. Authorization of Shares. The Company covenants that all shares of Common
Stock which may be issued upon the exercise of rights represented by this
Warrant will, upon exercise of the rights represented by this Warrant and
payment of the Exercise Price as set forth herein will be duly authorized,
validly issued, fully paid and nonassessable and free from all taxes, liens and
charges in respect of the issue thereof (other than taxes in respect of any
transfer occurring contemporaneously with such issue or otherwise specified
herein).

3. Exercise of Warrant.

(a) The Holder may exercise this Warrant, in whole or in part, at any time and
from time to time on or after the Starting Date and on or before the Termination
Date, by delivering (which may be by facsimile) to the offices of the Company or
any transfer agent for the Common Stock this Warrant, together with a Notice of
Exercise in the form annexed hereto specifying the number of Warrant Shares with
respect to which this Warrant is being exercised, together with payment in cash
to the Company of the Exercise Price therefor. Notwithstanding the foregoing, at
any time after the first anniversary of the issuance date of this Warrant, if
and only if, at such time the Registration Statement is not effective, any such
exercise may take place by means of Cashless Exercise (herein so called).
Specifically, upon delivery by the Holder to the office of the Corporation or
any transfer agent of the Notice of Exercise, containing a request for a
Cashless Exercise, the Holder's obligation to pay the Exercise Price in cash
shall be waived and the number of shares of Common Stock issuable in such
exercise shall be reduced by the number of such shares specified in such Notice
of Exercise, and, in exchange for such reduction, the Holder shall receive the
number of shares of the Common Stock specified in such Notice of Exercise
multiplied by a fraction, the numerator of which shall be the difference between
the then current market price per share of the Common Stock and the Exercise
Price, and the denominator of which shall be the then current market price per
share of the Common Stock. For purposes of any computation hereunder, the then
current market price shall be the closing price on the Trading Day immediately
prior to the execution of the Cashless Exercise by the Holder as aforesaid.

(b) In the event that the Warrant is not exercised in full, the number of
Warrant Shares shall be reduced by the number of such Warrant Shares for which
this Warrant is exercised and/or surrendered, and the Company, if requested by
Holder and at its expense, shall within three (3) Trading Days (as defined
below) issue and deliver to the Holder a new Warrant of like tenor in the name
of the Holder or as the Holder (upon payment by Holder of any applicable
transfer taxes) may request, reflecting such adjusted Warrant Shares.
Notwithstanding anything to the contrary set forth herein, upon exercise of any
portion of this Warrant in accordance with the terms hereof, the Holder shall
not be required to physically surrender this Warrant to the Company unless such
Holder is purchasing the full amount of Warrant Shares represented by this
Warrant. The Holder and the Company shall maintain records showing the number of
Warrant Shares so purchased hereunder and the dates of such purchases or shall
use such other method, reasonably satisfactory to the Holder and the Company, so
as not to require physical surrender of this Warrant upon each such exercise.
The Holder and any assignee, by acceptance of this Warrant or a new Warrant,
acknowledge and agree that, by reason of the provisions of this Section,
following exercise of any portion of this Warrant, the number of Warrant Shares
which may be purchased upon exercise of this Warrant may be less than the number
of Warrant Shares set forth on the face hereof

(c) Certificates for shares of Common Stock purchased hereunder shall be
delivered to the Holder hereof within three (3) Trading Days after the date on
which this Warrant shall have been exercised as aforesaid. The Holder may
withdraw its Notice of Exercise at any time if the Company fails to timely
deliver the relevant certificates to the Holder as provided in this Agreement. A
Notice of Exercise shall be deemed sent on the date of delivery if delivered
before 8:00 p.m. EST on such date, or the day following such date if delivered
after 8:00 p.m. EST; provided that the Company is only obligated to deliver
Warrant Shares against delivery of the Exercise Price from the holder hereof and
surrender of this Warrant (or appropriate affidavit and/or indemnity in lieu
thereof).

(d) In lieu of delivering physical certificates representing the Warrant Shares
issuable upon conversion of this Warrant, provided the Company's transfer agent
is participating in the Depository Trust Company ("DTC") Fast Automated
Securities Transfer ("FAST") program, upon request of the Holder, the Company
shall use its best efforts to cause its transfer agent to electronically
transmit the Warrant Shares issuable upon exercise to the Holder, by crediting
the account of the Holder's prime broker with DTC through its Deposit Withdrawal
Agent Commission ("DWAC") system. The time periods for delivery described above
shall apply to the electronic transmittals through the DWAC system. The Company
agrees to coordinate with DTC to accomplish this objective.

(e) The term "Trading Day" means a day on which trading is reported on the
NASDAQ automated quotation system on which sales of the Common Stock are
reported.

4. No Fractional Shares or Scrip. No fractional shares or scrip representing
fractional shares shall be issued upon the exercise of this Warrant. In lieu of
issuance of a fractional share upon any exercise hereunder, the Company will
either round up to nearest whole number of shares or pay the cash value of that
fractional share, which cash value shall be calculated on the basis of the
average closing price of the Common Stock during the five (5) Trading Days
immediately preceding the date of exercise.

5. Charges, Taxes and Expenses. Issuance of certificates for shares of Common
Stock upon the exercise of this Warrant shall be made without charge to the
Holder hereof for any issue or transfer tax or other incidental expense in
respect of the issuance of such certificate, all of which taxes and expenses
shall be paid by the Company, and such certificates shall be issued in the name
of the Holder of this Warrant or in such name or names as may be directed by the
Holder of this Warrant; provided, however, that in the event certificates for
shares of Common Stock are to be issued in a name other than the name of the
Holder of this Warrant, this Warrant when surrendered for exercise shall be
accompanied by the Assignment Form attached hereto duly executed by the Holder
hereof; and provided further, that the Company shall not be required to pay any
tax or taxes which may be payable in respect of any transfer involved in the
issuance of any Warrant certificates or any certificates for the Warrant Shares
other than the issuance of a Warrant Certificate to the Holder in connection
with the Holder's surrender of a Warrant Certificate upon the exercise of all or
less than all of the Warrants evidenced thereby.

6. Closing of Books. The Company will at no time close its shareholder books or
records in any manner which interferes with the timely exercise of this Warrant.

7. No Rights as Shareholder until Exercise. Subject to Section 12 of this
Warrant and the provisions of any other written agreement between the Company
and the Purchaser, the Purchaser shall not be entitled to vote or receive
dividends or be deemed the holder of Warrant Shares or any other securities of
the Company that may at any time be issuable on the exercise hereof for any
purpose, nor shall anything contained herein be construed to confer upon the
Purchaser, as such, any of the rights of a stockholder of the Company or any
right to vote for the election of directors or upon any matter submitted to
stockholders at any meeting thereof, or to give or withhold consent to any
corporate action (whether upon any recapitalization, issuance of stock,
reclassification of stock, change of par value, or change of stock to no par
value, consolidation, merger, conveyance or otherwise) or to receive notice of
meetings, or to receive dividends or subscription rights or otherwise until the
Warrant shall have been exercised as provided herein. However, at the time of
the exercise of this Warrant pursuant to Section 3 hereof, the Warrant Shares so
purchased hereunder shall be deemed to be issued to such Holder as the record
owner of such shares as of the close of business on the date on which this
Warrant shall have been exercised.

8. [Intentionally Omitted]

9. Loss, Theft, Destruction or Mutilation of Warrant; Exchange. The Company
represents warrants and covenants that (a) upon receipt by the Company of
evidence and/or indemnity reasonably satisfactory to it of the loss, theft,
destruction or mutilation of any Warrant or stock certificate representing the
Warrant Shares, and in case of loss, theft or destruction, of indemnity
reasonably satisfactory to it, and (b) upon surrender and cancellation of such
Warrant or stock certificate, if mutilated, the Company will make and deliver a
new Warrant or stock certificate of like tenor and dated as of such
cancellation, in lieu of this Warrant or stock certificate, without any charge
therefor. This Warrant is exchangeable at any time for an equal aggregate number
of Warrants of different denominations, as requested by the holder surrendering
the same, or in such denominations as may be requested by the Holder following
determination of the Exercise Price. No service charge will be made for such
registration or transfer, exchange or reissuance.

10. Saturdays, Sundays, Holidays, etc. If the last or appointed day for the
taking of any action or the expiration of any right required or granted herein
shall be a Saturday, Sunday or a legal holiday, then such action may be taken or
such right may be exercised on the next succeeding day not a legal holiday.

11. Effect of Certain Events. If at any time after the expiration of the six (6)
month period beginning with the Issue Date, while this Warrant or any portion
thereof is outstanding and unexpired, there shall be a transaction (by merger or
otherwise) in which more than 50% of the voting power of the Company is disposed
of (collectively, a "Sale or Merger Transaction"), the Holder of this Warrant
shall have the right thereafter to purchase, by exercise of this Warrant and
payment of the aggregate Exercise Price in effect immediately prior to such
action, the kind and amount of shares and other securities and property which it
would have owned or have been entitled to receive after the happening of such
transaction had this Warrant been exercised immediately prior thereto, subject
to further adjustment as provided in Section 12.

12. Adjustments of Exercise Price and Number of Warrant Shares. The number of
and kind of securities purchasable upon exercise of this Warrant and the
Exercise Price shall be subject to adjustment from time to time as set forth in
this Section 12.

(a) Subdivisions, Combinations, Stock Dividends and other Issuances. If the
Company shall, at any time while this Warrant is outstanding, (A) pay a stock
dividend or otherwise make a distribution or distributions on any equity
securities (including instruments or securities convertible into or exchangeable
for such equity securities) in shares of Common Stock, (B) subdivide outstanding
shares of Common Stock into a larger number of shares, or (C) combine
outstanding Common Stock into a smaller number of shares, then the Exercise
Price shall be multiplied by a fraction, the numerator of which shall be the
number of shares of Common Stock outstanding before such event and the
denominator of which shall be the number of shares of Common Stock outstanding
after such event. Any adjustment made pursuant to this Section 12(a) shall
become effective immediately after the record date for the determination of
stockholders entitled to receive such dividend or distribution and shall become
effective immediately after the effective date in the case of a subdivision or
combination. The number of shares which may be purchased hereunder shall be
increased proportionately to any reduction in Exercise Price pursuant to this
paragraph 12(a), so that after such adjustments the aggregate Exercise Price
payable hereunder for the increased number of shares shall be the same as the
aggregate Exercise Price in effect just prior to such adjustments.

(b) Merger, etc. If at any time after the date hereof there shall be a merger or
consolidation of the Company with or into or a transfer of all or substantially
all of the assets of the Company to another entity, then the Holder shall be
entitled to receive upon or after such transfer, merger or consolidation
becoming effective, and upon payment of the Exercise Price then in effect, the
number of shares or other securities or property of the Company or of the
successor corporation resulting from such merger or consolidation, which would
have been received by the Holder for the shares of stock subject to this Warrant
had this Warrant been exercised just prior to such transfer, merger or
consolidation becoming effective or to the applicable record date thereof, as
the case may be. The Company will not merge or consolidate with or into any
other corporation, or sell or otherwise transfer its property, assets and
business substantially as an entirety to another corporation, unless the
corporation resulting from such merger or consolidation (if not the Company), or
such transferee corporation, as the case may be, shall expressly assume in
writing the due and punctual performance and observance of each and every
covenant and condition of this Warrant to be performed and observed by the
Company.

(c) Reclassification, etc. If at any time after the date hereof there shall be a
reorganization or reclassification of the securities as to which purchase rights
under this Warrant exist into the same or a different number of securities of
any other class or classes, then the Holder shall thereafter be entitled to
receive upon exercise of this Warrant, during the period specified herein and
upon payment of the Exercise Price then in effect, the number of shares or other
securities or property resulting from such reorganization or reclassification,
which would have been received by the Holder for the shares of stock subject to
this Warrant had this Warrant at such time been exercised.

(d) Exercise Price Adjustment. In the event of any adjustment in the number of
Warrant Shares issuable hereunder upon exercise, the Exercise Price shall be
inversely proportionately increased or decreased as the case may be, such that
aggregate purchase price for Warrant Shares upon full exercise of this Warrant
shall remain the same. Similarly, in the event of any adjustment in the Exercise
Price, the number of Warrant Shares issuable hereunder upon exercise shall be
inversely proportionately increased or decreased as the case may be, such that
aggregate purchase price for Warrant Shares upon full exercise of this Warrant
shall remain the same.

13. Notice of Adjustment. Whenever the number of Warrant Shares or number or
kind of securities or other property purchasable upon the exercise of this
Warrant or the Exercise Price is adjusted, the Company shall promptly mail to
the Holder of this Warrant a notice setting forth the number of Warrant Shares
(and other securities or property) purchasable upon the exercise of this Warrant
and the Exercise Price of such Warrant Shares after such adjustment and setting
forth the computation of such adjustment and a brief statement of the facts
requiring such adjustment.

14. Authorized Shares. The Company covenants that during the period the Warrant
is outstanding and exercisable, it will reserve from its authorized and unissued
Common Stock a sufficient number of shares to provide for the issuance of the
Warrant Shares upon the exercise of any and all purchase rights under this
Warrant. The Company further covenants that its issuance of this Warrant shall
constitute full authority to its officers who are charged with the duty of
executing stock certificates to execute and issue the necessary certificates for
the Warrant Shares upon the exercise of the purchase rights under this Warrant.
The Company will take all such reasonable action as may be necessary to assure
that such Warrant Shares may be issued as provided herein without violation of
any applicable law, regulation, or rule of any applicable market or exchange.

15. Compliance with Securities Laws. The Holder acknowledges that the Warrant
Shares acquired upon the exercise of this Warrant, if not registered (or if no
exemption from registration exists), will have restrictions upon resale imposed
by state and federal securities laws. Each certificate representing the Warrant
Shares issued to the Holder upon exercise (if not registered, for resale or
otherwise, or if no exemption from registration exists) will bear substantially
the following legend:

THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED WITH THE
SECURITIES AND EXCHANGE COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN
RELIANCE UPON AN EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933,
AS AMENDED (THE "SECURITIES ACT"), AND, ACCORDINGLY, MAY NOT BE OFFERED,
TRANSFERRED, SOLD OR OTHERWISE DISPOSED OF EXCEPT PURSUANT TO AN EFFECTIVE
REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO AN AVAILABLE
EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH APPLICABLE STATE
SECURITIES LAWS.

Without limiting the Purchaser's right to transfer, assign or otherwise convey
the Warrant or Warrant Shares in compliance with all applicable securities laws,
the Holder of this Warrant, by acceptance hereof, acknowledges that this Warrant
and the Warrant Shares to be issued upon exercise hereof are being acquired
solely for the Purchaser's own account and not as a nominee for any other party,
and that the Purchaser will not offer, sell or otherwise dispose of this Warrant
or any Warrant Shares to be issued upon exercise hereof except under
circumstances that will not result in a violation of applicable federal and
state securities laws.

16. Miscellaneous.

(a) Issue Date; Choice of Law; Venue; Jurisdiction. The provisions of this
Warrant shall be construed and shall be given effect in all respects as if it
had been issued and delivered by the Company on the date hereof. This Warrant
shall be binding upon any successors or assigns of the Company. This Warrant
will be construed and enforced in accordance with and governed by the laws of
the State of Texas, except for matters arising under the Act, without reference
to principles of conflicts of law. Each of the parties consents to the exclusive
jurisdiction of the Federal and State Courts sitting in the County of Bexar in
the State of Texas in connection with any dispute arising under this Warrant and
hereby waives, to the maximum extent permitted by law, any objection, including
any objection based on forum non conveniens or venue, to the bringing of any
such proceeding in such jurisdiction. EACH PARTY HERETO WAIVES THE RIGHT TO A
TRIAL BY JURY.

(b) Modification and Waiver. This Warrant and any provisions hereof may be
changed, waived, discharged or terminated only by an instrument in writing
signed by the party against which enforcement of the same is sought. Any
amendment effected in accordance with this paragraph shall be binding upon the
Purchaser, each future holder of this Warrant and the Company. No waivers of, or
exceptions to, any term, condition or provision of this Warrant, in any one or
more instances, shall be deemed to be, or construed as, a further or continuing
waiver of any such term, condition or provision.

(c) Notices. Any notice or other communication required or permitted to be given
hereunder shall be in writing by facsimile, mail or personal delivery and shall
be effective upon actual receipt of such notice. The addresses for such
communications shall be to the addresses as shown on the books of the Company or
to the Company at the address set forth in the Subscription Agreement. A party
may from time to time change the address to which notices to it are to be
delivered or mailed hereunder by notice in accordance with the provisions of
this Section 16(c).

(d) Severability. Whenever possible, each provision of this Warrant shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Warrant is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability shall not affect
the validity, legality or enforceability of any other provision of this Warrant
in such jurisdiction or affect the validity, legality or enforceability of any
provision in any other jurisdiction, but this Warrant shall be reformed,
construed and enforced in such jurisdiction as if such invalid, illegal or
unenforceable provision had never been contained herein.

(e) Specific Enforcement. The Company and the Holder acknowledge and agree that
irreparable damage would occur in the event that any of the provisions of this
Warrant were not performed in accordance with their specific terms or were
otherwise breached. It is accordingly agreed that the parties shall be entitled
to an injunction or injunctions to prevent or cure breaches of the provisions of
this Warrant and to enforce specifically the terms and provisions hereof, this
being in addition to any other remedy to which either of them may be entitled by
law or equity.

IN WITNESS WHEREOF, the Company has caused this Warrant to be executed by its
officers thereunto duly authorized.

Dated: February 10, 2006

Analytical Surveys, Inc.

By: ______________________________
Name: Lori Jones
Title: Chief Executive Officer

Acknowledged and agreed by Holder:

By: ______________________________
Name:
Title:

 

Annex A

NOTICE OF EXERCISE

The undersigned, ___________________ (the "Holder"), pursuant to the provisions
of the Class A Common Stock Purchase Warrant, dated February 10, 2006 (the
"Warrant"), granted to the Holder by Analytical Surveys, Inc. (the "Company"),
hereby agrees to subscribe for and purchase ____________________ shares of the
Common Stock, no par value, of the Company covered by the Warrant, and makes
payment therefor in full at the price per share provided by the Warrant.

Signature:

Name:

Title:

Dated:

INSTRUCTIONS FOR REGISTRATION OF STOCK:

Name_______________________________________________
(please type or print in block letters)

Address______________________________________________

Address______________________________________________